[Cite as State v. Siddle, 2017-Ohio-2843.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                   :       Hon. Craig R. Baldwin, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
ADAM L. SIDDLE                               :       Case No. CT2016-0040
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. CR2015-0147



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    May 15, 2017




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

GERALD V. ANDERSON, II                               ADAM L. SIDDLE, Pro Se
27 North Fifth Street                                #719-246
Zanesville, OH 43702-0189                            15708 McConnelsville Road
                                                     Caldwell, OH 43724

                                                     DAVID A. SAMS
                                                     P.O. Box 40
                                                     West Jefferson, OH 43162
Muskingum County, Case No. CT2016-0040                                                        2

Wise, Earle, J.

       {¶ 1} Defendant-Appellant, Adam Siddle, appeals the July 20, 2016 findings and

decision of the Court of Common Pleas of Muskingum County, Ohio, denying his petition

for postconviction relief. Plaintiff-Appellee is the state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} On August 10, 2015, appellant pled guilty to sixteen counts involving theft

(R.C. 2913.02), money laundering (R.C. 1315.55), telecommunications fraud (R.C.

2913.05), and forgery (R.C. 2913.31). Appellant was represented by Attorney Jeremy

McLendon. By entry filed September 23, 2015, the trial court sentenced appellant to an

aggregate term of seven years in prison. Appellant did not file a direct appeal.1

       {¶ 3} On April 11, 2016, appellant filed a petition for postconviction relief, claiming

seven grounds for ineffective assistance of trial counsel.            Appellant requested the

appointment of counsel.

       {¶ 4} On April 25, 2016, the trial court appointed Attorney David Sams as counsel

"for the Defendant's defense for work performed on the appeal." No parties are listed on

this entry for service of a copy of the entry.

       {¶ 5} On May 2, 2016, appellant filed an amendment to his petition for

postconviction relief, adding an eighth ground for ineffective assistance of trial counsel.

       {¶ 6} On May 4, 2016, the state filed a response to the petition, serving appellant

only. On May 11, 2016, appellant filed a pro se reply, serving the prosecuting attorney




1On July 11, 2016, appellant filed a pro se motion for leave to file delayed appeal (Case
No. CT2016-0029). This court denied the motion on August 22, 2016. The Supreme
Court of Ohio declined to accept jurisdiction on January 25, 2017. State v. Siddle, 147
Ohio St.3d 1507, 2017-Ohio-261, 67 N.E.3d 824.
Muskingum County, Case No. CT2016-0040                                                        3


only. By findings and decision filed July 20, 2016, the trial court denied the petition, finding

appellant failed to produce any evidence on the issues raised and insufficient evidence

to warrant the appointment of counsel. The trial court served the prosecuting attorney

and appellant.

       {¶ 7} On July 22, 2016, Attorney Sams filed an Anders brief with the trial court on

the petition for postconviction relief and a motion to withdraw, serving the prosecuting

attorney and appellant.

       {¶ 8} On August 2, 2016, appellant filed a pro se notice of appeal on the trial

court's July 20, 2016 decision denying his petition for postconviction relief, the case sub

judice. Appellant requested the appointment of counsel.

       {¶ 9} On August 4, 2016, the trial court appointed Attorney Sams as counsel "for

the Defendant's defense for work performed on the appeal." No parties are listed on this

entry for service of a copy of the entry. The entry is identical to the April 25, 2016 entry.

       {¶ 10} On August 15, 2016, appellant filed with this court a motion to withdraw

counsel and appoint new counsel. Appellant sought to remove Attorney Sams and obtain

new counsel for his appeal because Attorney Sams was the same counsel the trial court

had appointed for his petition for postconviction relief, the denial of which was the basis

for the appeal. On August 24, 2016, Attorney Sams filed a response, indicating he would

file an Anders brief or would withdraw if the trial court preferred.

       {¶ 11} On August 25, 2016, appellant filed with the trial court a motion to appoint

Attorney Sams for his appeal. By entry filed August 30, 2016, the trial court granted the

request and appointed Attorney Sams for the appeal.
Muskingum County, Case No. CT2016-0040                                                       4


       {¶ 12} On September 1, 2016, this court denied appellant's August 15, 2016

request for the appointment of new counsel. The judgment entry explained postconviction

motions are civil in nature and therefore, "a petitioner is not afforded a constitutional right

to the assistance of counsel."

       {¶ 13} On December 5, 2016, Attorney Sams filed an Anders brief without any

assignments of error. On January 3, 2017, appellant filed a pro se brief listing two

assignments of error. On February 13, 2017, appellee filed a brief addressing the pro se

assignments of error.

       {¶ 14} This matter is now before this court for consideration.2 Appellant's pro se

assignments of error are as follows:

                                               I

       {¶ 15} "APPELLANT WAS PREJUDICIALLY DEPRIVED OF HIS RIGHTS TO

EFFECTIVE ASSISTANCE OF APPELLATE COUNSEL ON DIRECT APPEAL AS

SECURED BY THE SIXTH AMENDMENT TO THE UNITED STATES CONSTITUTION

AND ARTICLE I, SECTION 10 OF THE OHIO CONSTITUTION WHERE INEFFECTIVE

ASSISTANCE OFFERED BY APPELLATE COUNSEL PLAGUED DEFENDANT'S

APPEAL WITH PREJUDICE."

                                              II

       {¶ 16} "WHEN A TRIAL COURT FAILS TO OFFER ANY REASON FOR

IMPOSING THIS SENTENCE ON THE DEFENDANT WHO HAS NO CRIMINAL

RECORD (JUVENILE OR ADULT) AND THE LIKELIHOOD OF RECIDIVISM IS ZERO,




2We do not find Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1966),
to apply in this case. Attorney Sams's motion to withdraw as counsel is moot.
Muskingum County, Case No. CT2016-0040                                                        5


IT IS AN ABUSE OF DISCRETION, VIOLATION OF THE DEFENDANT'S RIGHTS TO

DUE PROCESS AND MEANINGFUL APPELLATE REVIEW."

                                              I, II

       {¶ 17} This matter is before this court on appeal of the trial court's denial of

appellant's petition for postconviction relief claiming ineffective assistance of trial counsel.

Appellant claimed his trial counsel's ineffectiveness caused him to plead guilty to the

charges.

       {¶ 18} Now, in his pro se appellate brief under Assignment of Error I, appellant

states he is arguing the ineffective assistance "of appellate counsel on direct appeal"

however, the arguments thereunder appear to argue the ineffective assistance of

appellate counsel's performance on the petition for postconviction relief. In Assignment

of Error II, appellant argues the trial court erred in not offering reasons for sentencing him

to seven years in prison, an issue not raised in his petition for postconviction relief.

       {¶ 19} First, we note on August 15, 2016, appellant filed with this court a motion to

withdraw counsel and appoint new counsel. Appellant sought to remove Attorney Sams

and obtain new counsel for his appeal because Attorney Sams was the same counsel the

trial court had appointed for his petition for postconviction relief, the denial of which was

the basis for the appeal. However, ten days later, on August 25, 2016, appellant filed

with the trial court a motion to appoint Attorney Sams for his appeal which the trial court

granted on August 30, 2016. Appellant was appointed the counsel of his choice.

       {¶ 20} Second, appellant was not entitled to the appointment of counsel. As

indicated by this court in its September 1, 2016 judgment entry denying appellant's

request for the appointment of new counsel, postconviction motions are civil in nature and
Muskingum County, Case No. CT2016-0040                                                      6


therefore, "a petitioner is not afforded a constitutional right to the assistance of counsel."

Pennsylvania v. Finley, 481 U.S. 551, 107 S.Ct. 1990, 95 L.Ed.2d 539 (1987); State v.

Crowder, 60 Ohio St.3d 151, 573 N.E.2d 652 (1991).

       {¶ 21} We note the Crowder court agreed with the Finley case, but determined a

petitioner is entitled to representation by a public defender if a hearing has been set and

the public defender "concludes that the issues raised by the petitioner have arguable

merit." Crowder at 153. In this case, a hearing was not set and nevertheless, appellant

was appointed the counsel of his choice.

       {¶ 22} Further, as stated by our brethren from the Tenth District in State v.

Scudder, 131 Ohio App.3d 470, 474, 722 N.E.2d 1054 (10th Dist.1998), "[because

postconviction proceedings are civil in nature] defendant has no Sixth Amendment right

to the effective assistance of counsel and the trial court did not err in failing to conduct a

hearing upon appellant's claims that postconviction counsel was ineffective."

       {¶ 23} Third, appellant's arguments regarding ineffective assistance of trial

counsel, as argued in his petition for postconviction relief, and an error in sentencing,

raised for the first time in this appeal, are res judicata:



              The Supreme Court of Ohio will apply the doctrine of res judicata in

       determining whether postconviction relief should be given under Section

       2953.21 et seq., Revised Code.

              Under the doctrine of res judicata, a final judgment of conviction bars

       the convicted defendant from raising and litigating in any proceeding, except

       an appeal from that judgment, any defense or any claimed lack of due
Muskingum County, Case No. CT2016-0040                                                7


      process that was raised or could have been raised by the defendant at the

      trial which resulted in that judgment of conviction or on an appeal from that

      judgment.



State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967), paragraphs eight and nine of

the syllabus. See Grava v. Parkman Twp., 73 Ohio St.3d 379, 653 N.E.2d 226 (1995).



      {¶ 24} In reviewing appellant's petition for postconviction relief, we find the

arguments therein could have been raised on direct appeal.

      {¶ 25} Based upon the foregoing, appellant's assignments of error are denied.

      {¶ 26} The judgment of the Court of Common Pleas of Muskingum County, Ohio

is hereby affirmed.

By Wise, Earle, J.

Delaney, P.J. and

Baldwin, J. concur.




EEW/sg 323